Citation Nr: 0512982	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  99-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to September 
1951.  He died in July 1996, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board first considered this appeal in 
February 2001 and remanded the matter for additional 
development.  

In an April 2003 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
claim here on appeal, however, was stayed in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  The 
Federal Circuit lifted its stay in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) and this matter was returned 
to the Board for appellate consideration in October 2003.  At 
that time, a second remand was required to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)). 

All requested development has been completed by the RO, but 
the benefits sought remain denied.  Accordingly, this matter 
is properly returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died in July 1996 of cardiorespiratory arrest 
due to a probable myocardial infarction.


2.  At the time of the veteran's death, he was service-
connected for the post-traumatic stress disorder, rated at 
100 percent disabling, and for the healed fracture of the 
right mandible, assigned a non-compensable rating.  

3.  The veteran's 100 percent disability rating was in effect 
from October 29, 1990.

4.  The veteran was not entitled to receive compensation for 
a service-connected disability rated totally disabling for a 
period of ten years prior to his date of death.

5.  The veteran was not a former prisoner of war.


CONCLUSION OF LAW

Criteria for dependency and indemnity compensation under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DIC under § 1318

The appellant filed a claim for benefits following the death 
of her husband in 1996.  One of the benefits sought is 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  This claim was stayed in accordance with the 
directions of the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) in order for 
VA to conduct expedited rulemaking to either explain why 
certain regulations - 38 C.F.R. §§ 3.22 and 20.1106 - are 
inconsistent with respect to the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled prior to 
his death, thus making that regulation consistent with 38 
C.F.R. § 3.22.  Thereafter, the Federal Circuit reviewed the 
matter and determined in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) that VA could properly construe the 
language of the statutes in question to bar the filing of 
"hypothetical entitlement" claims.  As such, the Federal 
Circuit reviewed its stay order and directed VA to process 
all DIC claims, including "hypothetical entitlement" 
claims, except for those in which a survivor sought to reopen 
a claim on the grounds of new and material evidence.  The 
Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) addressed hypothetical entitlement 
claims in its recent decision in Hatch v. Principi, 18 Vet. 
App. 527 (2004), but limited its discussion to claims that 
were filed during a veteran's lifetime.  Accordingly, this 
claim is no longer stayed.

38 U.S.C.A. § 1318 allows for the payment of benefits to the 
surviving spouse of a deceased veteran who, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

The veteran served honorably during the Korean conflict and 
was discharged from service in September 1951.  He was never 
a prisoner of war.  The appellant originally asserted that 
the veteran died as a result of cold injuries sustained 
during service.  She now contends, through her 
representative, that she is entitled to DIC benefits because 
the veteran would have been awarded VA compensation benefits 
at the rate of 100 percent for at least ten years prior to 
his death if only VA had evaluated him prior to his October 
1990 request for entitlement to service connection for post-
traumatic stress disorder.

The veteran died in July 1996 of cardiorespiratory arrest due 
to a probable myocardial infarction.  At the time of his 
death, he was service-connected for post-traumatic stress 
disorder and a healed fracture of the right mandible.  He had 
been rated as 100 percent disabled due to service-connected 
disabilities since October 29, 1990.  At no time prior to 
October 1990 was the veteran awarded a 100 percent rating.  
Thus, the veteran's 100 percent rating was in effect for 
approximately six years at the time of his death.

The Board denied entitlement to service connection for the 
cause of the veteran's death in April 2003 because the 
medical evidence of record did not show that the veteran died 
of a disease or injury that began during service nor of a 
disease or injury that was caused by a service-connected 
disability.  Specifically, the medical evidence of record did 
not support the appellant's theory that the veteran's 
terminal myocardial infarction was caused by cold injuries 
sustained during service nor did it show that the veteran's 
death was caused by a service-connected disability.

The appellant acknowledges that the veteran was not rated 100 
percent disabled due to service-connected disability for a 
period of ten years prior to his life.  She asserts, however, 
that had VA evaluated the veteran prior to his submitting a 
request for benefits, it would have been determined at least 
ten years prior to his 1996 death that he was totally 
disabled due to what was later determined to be a service-
connected disability.  As such, her claim is one of 
"hypothetical entitlement."  


As noted above, 38 C.F.R. § 3.22 was scrutinized by the 
Federal Circuit to determine if VA had the authority to limit 
claims for benefits under 38 U.S.C.A. § 1318 by interpreting 
that statute to not encompass claims of hypothetical 
entitlement.  Also noted above, the outcome of the Federal 
Circuit's review was that VA did have that interpretative 
authority and that hypothetical entitlement claims are not 
allowed under 38 U.S.C.A. § 1318.  Thus, because the 
appellant's claim is here limited to the hypothetical 
entitlement to a total rating for a period of at least ten 
years prior to the veteran's death, her claim of entitlement 
to compensation under 38 U.S.C.A. § 1318 must be denied. 

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made in January 1997, long before the VCAA was 
enacted, and the VCAA notice was first given to the appellant 
in March 2001.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2001 and again in April 2004.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that she was clearly notified of the evidence necessary to 
substantiate her claim and the responsibilities of VA and the 
appellant in obtaining evidence.  The letters - in 
particular, the April 2004 letter -- stated that (1) the 
evidence needed to substantiate the appellant's claim was, 
among other things, evidence that the veteran's cause of 
death was due to a service-connected disability, that the 
veteran was rated 100 percent disabled for ten years prior to 
his death, or that he was a former prisoner of war, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
appellant is responsible for supplying VA with sufficient 
information to obtain relevant records on her behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
April 2004 letter also instructed her to send VA any evidence 
in her possession that she thought might support her appeal.  
The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  Thus, under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence and affording her the 
opportunity to give personal testimony.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the appellant does not appear to 
contend otherwise.  Additionally, she declined the 
opportunity to testify before an RO hearing officer and/or 
the Board.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


